  Case 2:18-cv-00511-JRG Document 1 Filed 11/17/18 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 UNILOC 2017 LLC,                                 Case No.

         Plaintiff,
                                                  PATENT CASE
 v.

 BARNES & NOBLE, INC.,                            JURY TRIAL DEMANDED

         Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff, Uniloc 2017 LLC (“Uniloc”), for its complaint against defendant, Barnes &

Nobel, Inc. (“B&N”), alleges:

                                         THE PARTIES

        1.      Uniloc 2017 LLC is a Delaware limited liability company, having addresses at

1209 Orange Street, Wilmington, Delaware 19801; 620 Newport Center Drive, Newport Beach,

California 92660; and 102 N. College Avenue, Suite 303, Tyler, Texas 75702.

        2.      B&N is a Delaware corporation, having regular and established places of business

 at: 2201 Preston Road, Suite E, Plano, Texas 75093; 7700 Windrose Avenue, Suite G170,

 Plano, Texas 75024; 801 West 15th Street, Suite E, Plano, Texas 75075 and/or 4916 S.

 Broadway Avenue, Tyler, Texas 75703. B&N makes, uses, offers for sale, sells, and imports

 for sale to customers in this judicial district the products accused of infringement. B&N may be

 served with process through its registered agent for service in Texas: Capitol Corporate

 Services, Inc., 206 E. 9th Street, Suite 1300, Austin, Texas 78701.




3079490.v1
 Case 2:18-cv-00511-JRG Document 1 Filed 11/17/18 Page 2 of 6 PageID #: 2




                                         JURISDICTION

       3.      Uniloc brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28

U.S.C. §§ 1331 and 1338(a).

                          CLAIM FOR PATENT INFRINGEMENT

       4.      Uniloc is the owner, by assignment, of U.S. Patent No. 8,484,089 (“the ’089

Patent”), entitled METHOD AND SYSTEM FOR A HOSTED DIGITAL MUSIC LIBRARY

SHARING SERVICE, which issued July 9, 2013. A copy of the ’089 Patent is attached as

Exhibit A.

       5.      The ’089 Patent describes in detail, and claims in various ways, inventions,

developed by the inventor around 2008, directed to systems and methods that allow subscribers

to a web service to share electronic versions of selected publications.

       6.      The ’089 Patent describes problems and shortcomings in the then-existing field of

digital media sharing of electronic media and describes and See, e.g., Ex. A at 1:20-30. The ’089

Patent claims novel and inventive technological improvements and solutions to these problems

and shortcomings.

       7.      The written description of the ’089 Patent describes in technical detail each of the

limitations of the claims, allowing a person of ordinary skill in the art to understand what the

limitations cover and how the combination of claim elements differed markedly from and

improved upon what may have been considered conventional or generic.

       8.      B&N imports, uses, offers for sale, and sells in the United States its NOOK®

book platform, NOOK®-branded tablets, and NOOK® eReaders for iOS, Android, and

Windows that implement the lending out of eBooks to and between B&N customers (“Accused

NOOK® Platform”).

                                                 2
 Case 2:18-cv-00511-JRG Document 1 Filed 11/17/18 Page 3 of 6 PageID #: 3




       9.      The Accused NOOK® Platform is implemented, at least in part, by servers

owned, operated, and controlled by B&N. The Accused NOOK® Platform controls the storage

and distribution of eBooks to and between B&N customers. The Accused NOOK® Platform

allows a legitimate purchaser of an eBook to lend that eBook to another B&N customer under

certain terms and conditions, that may include: (A) controlling the period of the loan; (B)

preventing the lender from reading the eBook during the loan period; and (C) only allowing the

eBook to be lent to a legitimate B&N customer.

       10.     B&N has infringed, and continues to infringe, numerous claims of the ’089 Patent

in the United States, including claims 1-2, 5-7, 10-12, 14-16, and 19-20, by using, offering for

sale, selling, and importing the Accused NOOK® Platform.

       11.     B&N has also infringed, and continues to infringe, claims 1-2, 5-7, 10-12, 14-16,

and 19-20 of the ’089 Patent by actively inducing others to use, offer for sale, and sell the

Accused NOOK® Platform. B&N’s customers who use Accused NOOK® Platform tablets and

eReaders in accordance with B&N’s design and instructions infringe claims 1-2, 5-7, 10-12, 14-

16, and/or 19-20 of the ’089 Patent. B&N intentionally instructs its customers to infringe

through training videos, demonstrations, brochures, installation and user guides, such as those

located at:

       •       www.barnesandnoble.com

       •       www.barnesandnoble.com/b/NOOK-books/

       •       www.barnesandnoble.com/u/Support-NOOK-Simple-Touch-with-Glowlight/

       •       http://images.barnesandnoble.com/pimages/NOOK/download/
               User_Guide_NOOK.pdf

       •       http://images.barnesandnoble.com/pimages/NOOK/light/mediakit/
               UserGuide_NOOKSimpleTouchGlowLigt



                                                 3
 Case 2:18-cv-00511-JRG Document 1 Filed 11/17/18 Page 4 of 6 PageID #: 4




       •       https://NOOK.barnesandnoble.com/u/support/

       •       http://NOOK.com

       •       www.youtube.com

       •       www.youtube.com/user/NOOKBN

       •       www.youtube.com/watch?v=JdU7U21UKIM

       •       www.youtube.com/watch?v=at_UJoIKtF0

       •       www.youtube.com/watch?v=OfcVSt344mY

       •       www.youtube.com/watch?v=15DJR7mY4T8

       •       www.youtube.com/watch?v=t9V7BL-D_ac

       •       www.youtube.com/watch?v=xViyNRFwi8U

B&N also induces infringement by failing to remove or distinguish infringing features of the

Accused NOOK® Platform.

       12.     B&N has also infringed, and continues to infringe, claims 1-2, 5-7, 10-12, 14-16,

and 19-20 of the ’089 patent by using, offering to sell, selling and importing the Accused

NOOK® Platform which includes software that is used in practicing the processes, or using the

systems, claimed in the ’089 patent, and constitutes a material part of the invention. B&N knows

portions of the software contained in the Accused NOOK® Platform to be especially made or

especially adapted for use in infringement of the ’089 patent, and not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       13.     B&N will have been on notice of the ’089 Patent since, at the latest, the service of

the complaint upon it in 2:18-cv-00394. By the time of trial, B&N will have known and

intended (since receiving such notice) that its continued actions would actively induce and

contribute to the infringement of claims 1-2, 5-7, 10-12, 14-16, and 19-20 of the ’089 Patent.



                                                 4
 Case 2:18-cv-00511-JRG Document 1 Filed 11/17/18 Page 5 of 6 PageID #: 5




       14.     B&N may have infringed the ’089 Patent through other software and devices

utilizing the same or reasonably similar functionality, including other versions of the Accused

NOOK® Platform.

       15.     Uniloc has been damaged by B&N’s infringement of the ’089 Patent.

                                    PRAYER FOR RELIEF

        Uniloc requests that the Court enter judgment against B&N:

       (A)     declaring that B&N has infringed the ’089 Patent;

       (B)     awarding Uniloc its damages suffered as a result of B&N’s infringement of the

’089 Patent;

       (C)     awarding Uniloc its costs, attorneys’ fees, expenses, and interest, and

       (D)     granting Uniloc such further relief as the Court finds appropriate.

                                DEMAND FOR JURY TRIAL

        Uniloc demands trial by jury, under Fed. R. Civ. P. 38.




                                                 5
 Case 2:18-cv-00511-JRG Document 1 Filed 11/17/18 Page 6 of 6 PageID #: 6




Date: November 17, 2018           Respectfully submitted,

                                  /s/ Kevin Gannon
                                  Paul J. Hayes
                                  Massachusetts State Bar No. 227000
                                  Kevin Gannon
                                  Massachusetts State Bar No. 640931
                                  Aaron Jacobs
                                  Massachusetts State Bar No. 677545
                                  PRINCE LOBEL TYE LLP
                                  One International Place, Suite 3700
                                  Boston, MA 02110
                                  Tel: (617) 456-8000
                                  Fax: (617) 456-8100
                                  Email: phayes@princelobel.com
                                  Email: kgannon@princelobel.com
                                  Email: ajacobs@princelobel.com

                                  Edward R. Nelson III
                                  ed@nbafirm.com
                                  Texas State Bar No. 00797142
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  3131 West 7th Street, Suite 300
                                  Fort Worth, TX 76107
                                  Tel: (817) 377-9111

                                  Shawn Latchford
                                  shawn@nbafirm.com
                                  Texas State Bar No. 24066603
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  111 West Tyler Street
                                  Longview, Texas 75601
                                  Tel: (903) 757-8449
                                  Fax: (903) 758-7397

                                  ATTORNEYS FOR THE PLAINTIFF




                                     6
